Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               1 of 16 Page 1 of 16




                            UNITED STATES BANKRUPTCY COURT

                             SOUTHERN DISTRICT OF FLORIDA

                                          --oOo--


                                      )             Case No. 17-21018-LMI
        IN RE:                        )
                                      )             Chapter 13
        ALEIDA C. NUNEZ,              )
                                      )             Miami, Florida
                                      )             May 7, 2019
                       Debtor.        )             11:20 a.m.
        ______________________________)

                                                    MOTION FOR RELIEF FROM ORDER
                                                    CONFIRMING CHAPTER 13 PLAN
                                                    FILED BY CREDITOR REVERSE
                                                    MORTGAGE SOLUTIONS, INC.
                                                    [133]

                              TRANSCRIPT OF PROCEEDINGS
                       BEFORE THE HONORABLE LAUREL M. ISICOFF
                        UNITED STATES BANKRUPTCY COURT JUDGE

        APPEARANCES:

        For the Debtor:               LAILA S. GONZALEZ, ESQ.
                                      10691 N. Kendall Drive
                                      Suite 207
                                      Miami, FL 33176
                                      (305) 826-1774
        For Reverse Mortgage
        Solutions, Inc.:              Robertson, Anschutz & Schneid, P.L.
                                      By: EDWIN G. RICE, ESQ.
                                      100 N. Tampa Street, Suite 2200
                                      Tampa, FL 33602
                                      (813) 229-3333

                                      Robertson, Anschutz & Schneid, P.L.
                                      By: APRIL HARRIOTT, ESQ.
                                      6409 Congress Avenue, Suite 100
                                      Boca Raton, FL 33487
                                      (561) 241-6901

        Audio Operator:               Court Personnel

        Transcription Company:        Access Transcripts, LLC
                                      10110 Youngwood Lane
                                      Fishers, IN 46038
                                      (855) 873-2223
                                      www.accesstranscripts.com

               Proceedings recorded by electronic sound recording,
                   transcript produced by transcription service.
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               2 of 16 Page 2 of 16


                                                                                  2

        APPEARANCES (Continued)

        For Chapter 13 Trustee:        AMY E. CARRINGTON, ESQ.
                                       PO Box 279806
                                       Miramar, FL 33027
                                       (954) 443-4402




             ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               3 of 16 Page 3 of 16


                                                                                  3

     1                MIAMI, FLORIDA, MAY 7, 2019, 11:20 A.M.

     2                                    --oOo--

     3              THE CLERK:    On Page 30, Number 87, Aleida Nunez.

     4              THE COURT:    All right.     Appearances.

     5              MS. GONZALEZ:      Good morning, Your Honor.      Laila

     6 Gonzalez on behalf of the debtor.            Even though it's not my

     7 motion --

     8              THE COURT:    Wait, wait, not yet.       We have two other

     9 appearances to make.       Go ahead.

    10              MR. RICE:    Good morning, Your Honor.       Ed Rice on

    11 behalf of Reverse Mortgage Solutions, Inc.

    12              THE COURT:    Spell your last name, please.

    13              MR. RICE:    R-I-C-E.

    14              THE COURT:    All right.     Thank you.

    15              MS. HARRIOTT:      Good morning, Your Honor.      April

    16 Harriott, H-A-R-R-I-O-T-T, on behalf of Reverse Mortgage

    17 Solutions.

    18              THE COURT:    Okay.

    19              MS. GONZALEZ:      Your Honor, as I was saying, even

    20 though it's not my motion, this is a motion for relief from the

    21 order confirming with regard to the fact that this mortgage,

    22 this reverse mortgage is still in the plan.            As I'm sure Your

    23 Honor is aware, the District Court reversed and remanded.

    24 However, I spoke with appellate counsel, and the appellate

    25 counsel has already done a motion for rehearing or




             ACCESS TRANSCRIPTS, LLC                1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               4 of 16 Page 4 of 16


                                                                                  4

     1 reconsideration because apparently the District Court in

     2 Palmiero (phonetic) found in the same way Your Honor found with

     3 regard to the interpretation of the documents.            So that's why I

     4 believe that this is a premature motion and I don't think it

     5 should go forward until the District Court has finally come to

     6 its ultimate conclusion or the appellate process has completed.

     7              THE COURT:    Okay.    So you're stating that a motion

     8 for reconsideration has been filed with the appellate court --

     9 I'm sorry, with the -- well, it is appellate in this --

    10              MS. RODRIGUEZ:     The District Court, yes.

    11              THE COURT:    -- in this instance.       With the District

    12 Court so the mandate hasn't actually been returned.

    13              MS. RODRIGUEZ:     That's my understanding from speaking

    14 to appellate counsel, Your Honor.

    15              THE COURT:    Okay.    Mr. Rice, I assume you're

    16 appellate counsel for Reverse Mortgage Solutions.

    17              MR. RICE:    Yes, ma'am.

    18              THE COURT:    Okay.

    19              MR. RICE:    And a motion for rehearing was --

    20 reconsideration was filed.         The District Court has required a

    21 response, and my firm is preparing that response.

    22              THE COURT:    Okay.    So you agree the mandate --

    23 whatever they call it, the thing -- the mandate that I have, I

    24 don't have jurisdiction at this point over anything in this

    25 case.




             ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               5 of 16 Page 5 of 16


                                                                                  5

     1              MR. RICE:    I think that you have entered a

     2 confirmation order, and if I could just set a timeline, Your

     3 Honor, and my suggestion on what, you know --

     4              THE COURT:    Well, but if I don't have the mandate, if

     5 the mandate hasn't been returned to me because a motion for

     6 reconsideration has been filed, what can I do, Mr. Rice?              I

     7 have never been scolded because, of course, notwithstanding

     8 that once in a while I'm reversed, I'm otherwise a perfect

     9 bankruptcy judge.

    10              MR. RICE:    Right.

    11              THE COURT:    But having actually spoken on bankruptcy

    12 appellate matters, we judges are periodically reminded by the

    13 District Courts that when the mandate for a particular matter

    14 has been taken, that we're not allowed to rule on it.              And

    15 because the confirmation order that I entered is directly tied

    16 to this issue, what do you -- I will rely on your appellate

    17 expertise to guide me.

    18              MR. RICE:    Your Honor, the -- yes.       The orders that

    19 were appealed from were the order that Your Honor entered

    20 overruling my client's objection to confirmation.

    21              THE COURT:    Right.

    22              MR. RICE:    And an order denying reconsideration of

    23 that.

    24              THE COURT:    Right.

    25              MR. RICE:    What has not been appealed is your




             ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               6 of 16 Page 6 of 16


                                                                                  6

     1 confirmation order.

     2              THE COURT:    Okay.

     3              MR. RICE:    Okay.    And that is what I want to try to

     4 avoid because we're in a situation right now where the appeal

     5 is still pending.       We were initially under the impression -- I

     6 say we -- my client was initially under the impression that

     7 confirmation that took place on March 5th was not going to

     8 occur because of a notice that the Trustee had filed that she

     9 wasn't planning on proceeding with confirmation because of the

    10 appeal.     So we didn't show up, and nevertheless the --

    11 apparently the hearing went forward and Your Honor entered a

    12 confirmation order.

    13              THE COURT:    Okay.

    14              MR. RICE:    We were in the process of preparing a

    15 motion for reconsideration of that confirmation order.              Because

    16 of the pending appeal, we didn't think it was appropriate for

    17 Your Honor to approve confirmation given that appeal.              And

    18 while we were preparing that, we got the order from the

    19 District Court that reversed and remanded.

    20              And so at this stage, if your confirmation order

    21 remains pending, we're going to have to appeal that, or else

    22 that will become final and then we'll have these two appeals.

    23 So from a judicial economy standpoint, I would suggest that

    24 Your Honor revoke confirmation and abate confirmation pending

    25 resolution of the appeal because I fully anticipate that




             ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               7 of 16 Page 7 of 16


                                                                                  7

     1 whatever the Court -- the District Court does with the motion

     2 for reconsideration, whether thumb's up or thumb's down, the

     3 losing party is likely going to go the Eleventh Circuit with it

     4 anyway.

     5              So if Your Honor doesn't abate this confirmation

     6 process and that order, the parties are going to be confronted

     7 with having to file yet another -- you know, another appeal to

     8 protect their rights with respect to that confirmation order.

     9              THE COURT:    So I'm trying to understand, Mr. Rice,

    10 are you asking for a stay pending appeal.

    11              MR. RICE:    I'm not asking for a stay pending appeal.

    12              THE COURT:    What exactly is it that you're asking?

    13 Because what I'm hearing is you're asking me to stay an order

    14 that is related to the orders that you appealed, and --

    15              MR. RICE:    I'm ask --

    16              THE COURT:    -- I'm just trying to understand

    17 procedurally where you view the request that you're making to

    18 me.

    19              MR. RICE:    I'm not asking for a stay pending appeal.

    20 I'm asking Your Honor to revoke the confirmation order.

    21              THE COURT:    Okay.

    22              MR. RICE:    And revoke the confirmation order because

    23 we don't believe the confirmation should have been ordered.

    24 Regardless of whether the District Court had ruled or not, the

    25 Bankruptcy Court shouldn't have entered that confirmation order




             ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               8 of 16 Page 8 of 16


                                                                                  8

     1 at that time because the appeal was pending.            So if Your Honor

     2 was to revoke confirmation and then abate proceedings on

     3 confirmation until the appeal is final through the Eleventh

     4 Circuit or wherever it goes, then the parties' rights will be

     5 protected.

     6              If Reverse Mortgage Solutions ultimately loses the

     7 appeal, then the Court can confirm the plan.            If Reverse

     8 Mortgage Solutions wins the appeal, then obviously confirmation

     9 of the plan, you know, should be denied as written.             And what I

    10 am suggesting saves both parties from having to deal with an

    11 appeal of the confirmation order as well as the District Court

    12 having to deal with that also.         And I don't think anybody's

    13 rights will be prejudiced in that regard because it will

    14 ultimately -- the parties' rights will ultimately be determined

    15 by whatever the appellate courts say.

    16              THE COURT:    Okay.

    17              MR. RICE:    So I'm not ask --

    18              THE COURT:    I haven't looked at the plan, but I'm

    19 assuming then that the plan only deals with your client and not

    20 any other creditor.

    21              MR. RICE:    The plan deals with a very modest amount

    22 of, as I understand it, other unsecured claims.             I think it's

    23 fair to say that this bankruptcy case was filed to deal -- you

    24 know, to deal with my client.

    25              THE COURT:    Okay.    All right.    Anything else,




             ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               9 of 16 Page 9 of 16


                                                                                  9

     1 Mr. Rice?

     2              MR. RICE:    No, ma'am.

     3              THE COURT:    Okay.    Ms. Gonzalez, did you have

     4 anything that you'd like to say?

     5              MS. CARRINGTON:     Your Honor, if I could jump in, Amy

     6 Carrington.      Counsel said that they did not appear at the May

     7 -- or at the March 5th confirmation hearing because of a notice

     8 that was filed by the Trustee.         At Docket Entry 125 on

     9 February 20th, the Trustee filed her intent to confirm the

    10 third amended plan, so there was notice to counsel that the

    11 Trustee's intention was to recommend confirmation at that

    12 point.

    13              THE COURT:    Okay.

    14              MR. RICE:    Your Honor, I think the notice was --

    15              THE COURT:    Okay.    Mr. Rice, let me let --

    16              MR. RICE:    I'm sorry.

    17              THE COURT:    -- Ms. Gonzalez speak, and then I'll

    18 allow you to respond to everybody.          How's that?

    19              All right.    Go ahead, Ms. Gonzalez.

    20              MS. GONZALEZ:      Your Honor, I see this potentially --

    21 first of all, with regard to attorneys' fees and with regard to

    22 work, the vacating of the confirmation will result in the

    23 continued rollover of confirmation in this matter, which I

    24 think is one of the things that the Trustee was hoping to

    25 avoid, which is why I think the Trustee confirmed the case.




             ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               10 of 16 Page 10 of 16


                                                                                  10

      1              The other potential is for the motion for -- it's

      2 titled Motion for Relief, but in a sense it's a motion to

      3 reconsider the order confirming, and perhaps that could be

      4 rolled.     So there are several -- as long as the status quo is

      5 achieved, and I think it is in the sense that this case is on

      6 appeal, I'm not really sure what effect confirmation has with

      7 regard to the appeal.        I think they're two separate issues

      8 actually.

      9              THE COURT:    Well, let me ask you this, Ms. Gonzalez,

     10 before I hear from Mr. Rice again, and this is a practical

     11 question, not a legal one, and that's why I had asked that this

     12 matter be set for status conference.           Of course, that was

     13 before I knew the motion for reconsideration had been filed.

     14              And that is practically, assuming that Judge Williams

     15 does deny the motion for reconsideration, okay, and it does go

     16 to the Eleventh Circuit, what is going to happen then?              In

     17 other words, what relief are you going to be coming in and

     18 seeking from this Court, if any, with respect to confirmation

     19 of the plan?

     20              MS. GONZALEZ:      With regard to the confirmation of the

     21 plan, Your Honor, as I said, now the creditor is supposed to be

     22 receiving payments under this confirmed plan.             So if the appeal

     23 is ultimately -- if Your Honor is remanded, or if it's remanded

     24 to this Court and reversed, then I would modify the plan to

     25 take the creditor out of the plan is what I would ultimately




              ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               11 of 16 Page 11 of 16


                                                                                  11

      1 do.    But that has to be after all the appeal remedies are

      2 extinguished.

      3              THE COURT:    All right.     Well, okay.     Mr. Rice, you

      4 get the last word.       It's your motion.

      5              MR. RICE:    Your Honor, in terms of the Trustee's

      6 notice, I certainly interpret that as a trustee's notice.               It's

      7 titled Trustee's Notice of Deficiency for confirmation and

      8 recommendation, and then it lists appeal of borrowers -- appeal

      9 on borrowers, a definition, and I guess presumably the

     10 definition of borrower under the reverse mortgage.              So I

     11 certainly interpreted that as an indication that the Trustee

     12 was not proceeding with confirmation.           Now the Trustee informs

     13 me that that's not what that document means, but that's not how

     14 I interpreted it.

     15              Back to the real issue, I think it's practically how

     16 do we, the Court and the parties, approach the problem, and I

     17 think the same answer is still let's avoid additional multiple

     18 appeals, a brief and all that, simply by revoking the

     19 confirmation order and letting the appeals proceed, and then

     20 Your Honor, however that pans out, either the debtor's plan is

     21 ultimately confirmed or ultimately not confirmed.

     22              And, you know, I think it was just unfortunate that

     23 the Court, you know, confirmed the plan back in, you know,

     24 March when the appeal was pending on that important issue.               But

     25 in any event, that's what I think.




              ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               12 of 16 Page 12 of 16


                                                                                     12

      1              THE COURT:    Unfortunate for you.

      2              MR. RICE:    Well, maybe the parties too because we all

      3 have to do with the briefing up or down and -- but, yes, I

      4 guess unfortunately for my client you're -- yes.

      5              THE COURT:    Well, although, you know, again I am sure

      6 that you are not somehow suggesting that either the Trustee or

      7 I did anything inappropriate.

      8              MR. RICE:    No, ma'am.

      9              THE COURT:    Okay.

     10              MR. RICE:    I am not -- I am not --

     11              THE COURT:    And that you understand that it was your

     12 job -- not you personally but your client's obligation to make

     13 sure that they advocated their position whenever appropriate.

     14 Having said that, I appreciate the logistics of what you are

     15 arguing.     Since I don't have to practice law anymore, that's

     16 about as far as I have to go with it, okay?

     17              But I do want to reiterate I understand that you are

     18 arguing logic, but in every single case in which an order is

     19 issued, that the reversal of which or the reversal of a part of

     20 which, and that's pretty much I'm thinking lots of Chapter 11

     21 confirmation proceedings, there would be a consequence.               That

     22 is why we have motions for stay pending appeal, which is why I

     23 asked you if that was what you were asking, and no, you're

     24 asking me to revoke the confirmation order.

     25              The problem with that, Mr. Rice, is that the




              ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               13 of 16 Page 13 of 16


                                                                                  13

      1 confirmation is not just about your client, and ultimately the

      2 risk of loss is borne by the debtor, not by your client.

      3 Worse-case scenario is that you get the payments under the

      4 plan.    You can put them in escrow.        You can put them in a

      5 suspense account.       You can tell the Trustee to hold on to them.

      6 I don't know because I don't have to figure that part out.

      7              Or you can appeal the confirmation order if you still

      8 can, but I don't see that you have articulated a basis when the

      9 Chapter 13 plan isn't just about your client that I should

     10 revoke the order based on the appeal, assuming that I even have

     11 the mandate.      Because we could play all sorts of mental

     12 gymnastics because, as you pointed out, the treatment of your

     13 client and the denial, the overruling of your objection to

     14 confirmation, which is on appeal, is tied to directly to

     15 confirmation of the plan.

     16              So -- but to the extent that I do still have the

     17 mandate to consider your motion, I'm going to deny it, but I'll

     18 deny it without prejudice for you to pursue whatever other

     19 remedies you believe you are entitled to either here or at the

     20 appellate level.

     21              MR. RICE:    Thank you, Your Honor.

     22              THE COURT:    Thank you.     All right.    So with respect

     23 to the status conference, I think we've just had it, right?               I

     24 don't -- is there anybody -- any more status that anybody needs

     25 to tell me?




              ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               14 of 16 Page 14 of 16


                                                                                   14

      1              MS. GONZALEZ:      Your Honor, who are you directing to

      2 submit that order denying?

      3              THE COURT:    I'm going to ask you, Ms. Gonzalez, to

      4 prepare an order denying the motion for the reasons stated,

      5 without -- the reasons stated on the record, and then if

      6 Mr. Rice or Ms. Harriott want to add that additional language

      7 in without prejudice, whatever it was that I said, then they

      8 can do that.      Okay?

      9              MS. GONZALEZ:      Thank you, Your Honor.

     10              THE COURT:    All right.     And then with -- so I don't

     11 think there's anything else on status that I need.              Mr. Rice

     12 has already told me that the District Court has set a

     13 scheduling order on the motion for reconsideration.              Is that

     14 correct?

     15              MR. RICE:    Yes, ma'am.     Required a time period within

     16 which my client is required to respond.

     17              THE COURT:    Okay.    All right.    So that takes care of

     18 status.     Is there anything else on this matter we need to do

     19 this morning?

     20              MS. CARRINGTON:      Your honor, we still have

     21 Mr. Gonzalez's fees.       I'm not contesting them.        I did ask the

     22 Court to review them to see if the Court had any issues.

     23              THE COURT:    No, I do not have any issues.

     24              MS. CARRINGTON:      Then if Ms. Gonzalez could submit an

     25 order granting.




              ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               15 of 16 Page 15 of 16


                                                                                  15

      1              THE COURT:    Okay.    I did review the application and I

      2 find that it's appropriate under 330.           Okay.    All right.

      3              Thank you, Mr. Rice, for coming.

      4              Ms. Harriott, always a pleasure.           See, today you got

      5 out without having to buy lunch for anybody.

      6              MR. RICE:    Thank you, Your Honor.

      7        (Proceedings concluded at 11:36 a.m.)

      8                                    * * * * *

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




              ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  8 Entered
                                     150 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               16 of 16 Page 16 of 16


                                                                                  16

      1                         C E R T I F I C A T I O N

      2

      3              I, Ilene Watson, court-approved transcriber, hereby

      4 certify that the foregoing is a correct transcript from the

      5 official electronic sound recording of the proceedings in the

      6 above-entitled matter.

      7

      8

      9 ____________________________

     10 ILENE WATSON, AAERT NO. 447            DATE:    May 15, 2019

     11 ACCESS TRANSCRIPTS, LLC

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




              ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
